DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1, 10, and 19 have been amended.  Claims 1-20 remain pending in the application and are provided to be examined upon their merits. 
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 101 previously set forth in the Non-Final Office Action mailed April 2, 2021. Applicant’s Remarks filed January 12, 2022 have been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO and in view of the Applicant’s Remarks filed January 12, 2022 as a whole, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the  USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20130339703 A1 by Alexander; Khary J. et al. discloses RESTRICTING PROCESSING WITHIN A PROCESSOR TO FACILITATE TRANSACTION COMPLETION.
USPGPub No. US 20120297394 A1 by Allen; Gerald Martyn Worsfold discloses LOCK CONTROL IN MULTIPLE PROCESSOR SYSTEMS.
USPGPub No. US 20150149350 A1 by Ananda Kumar; Srihari N. et al. discloses SYNCHRONOUS SPLIT PAYMENT TRANSACTION MANAGEMENT.
USPGPub No. US 20140249946 A1 by Balasubramanian; Girish discloses SYSTEM AND METHOD OF CARDHOLDER VERIFICATION.

USPGPub No. US 20140310483 A1 by Bennett; Jon C.R. discloses METHOD AND SYSTEM FOR STORAGE OF DATA IN NON-VOLATILE MEDIA.
USPGPub No. US 20110276467 A1 by Blackburn; Christopher et al. discloses SYSTEMS, METHODS, APPARATUSES, AND COMPUTER PROGRAM PRODUCTS FOR FACILITATING PRODUCT TRANSACTIONS.
USPAT No. US 9665729 B2 to Bruno; John et al. discloses Revocation of application on mobile device.
USPGPub No. US 20130246120 A1 by Chang; Ching-nu et al. discloses Systems and Methods Determining a Merchant Persona.
USPGPub No. US 20150161609 A1 by Christner; Joel discloses SYSTEM AND METHOD FOR RISK AND FRAUD MITIGATION WHILE PROCESSING PAYMENT CARD TRANSACTIONS.
USPGPub No. US 20080262961 A1 by Dellomo; Todd A. et al. discloses Merchant Credit Risk Monitoring.
USPGPub No. US 20150293820 A1 by Doshi; Kshitij A. et al. discloses DISTRIBUTED PERSISTENT MEMORY USING ASYNCHRONOUS STREAMING OF LOG RECORDS.
USPAT No. US 5659740 A to Ezaki; Hitoshi et al. discloses Information service system using unity code.
USPGPub No. US 20150242439 A1 by Freedman; Craig Steven et al. discloses AUTOMATICALLY RETRYING TRANSACTIONS WITH SPLIT PROCEDURE EXECUTION.
USPGPub No. US 20120109903 A1 by Freedman; Craig Steven et al. discloses HALLOWEEN PROTECTION IN A MULTI-VERSION DATABASE SYSTEM.
USPGPub No. US 20150242834 A1 by Goldsmith; Steve David et al. discloses SPLIT PAYMENT ENGINE AND METHOD TO FACILITATE ELECTRONIC TRANSACTION AGGREGATION.
USPGPub No. US 20090288012 A1 by Hertel; Philipp Frank Hermann Udo et al. discloses Secured Electronic Transaction System.
USPAT No. US 5953728 A to Horowitz; Michael L. et al. discloses System for modifying a database using a transaction log.
USPGPub No. US 20080288405 A1 by John; Michael Sasha discloses Systems and Methods for Automatic and Transparent Client Authentication and Online Transaction Verification.

USPAT No. US 3850299 A to Kreitzer; Carl E. discloses CARD TRANSPORT AND CAPTURE MECHANISM.
USPGPub No. US 20070246528 A1 by Kubo; Takayuki et al. discloses SYSTEM AND METHOD FOR AUTHORIZING ELECTRONIC PAYMENT TRANSACTIONS.
USPGPub No. US 20070288641 A1 by LEE; Walter W. et al. discloses SCORE BASED DECISIONING.
USPGPub No. US 20100088083 A1 by Leeland; Steven discloses Method and Apparatus for Circuit Simulation.
USPGPub No. US 20050091187 A1 by Madhavarapu, Pradeep Jnana et al. discloses Method and system for transacted file operations over a network.
USPAT No. US 5268963 A to Monroe; Midori J. et al. discloses System for encoding personalized identification for storage on memory storage devices.
USPGPub No. US 20120084135 A1 by NISSAN; Daniel et al. discloses SYSTEM AND METHOD FOR TRACKING TRANSACTION RECORDS IN A NETWORK.
USPGPub No. US 20100106611 A1 by Paulsen; Kobus et al. discloses FINANCIAL TRANSACTIONS SYSTEMS AND METHODS.
USPGPub No. US 20070198432 A1 by Pitroda; Satyan G. et al. discloses TRANSACTIONAL SERVICES.
USPGPub No. US 20150170148 A1 by Priebatsch; Seth discloses REAL-TIME TRANSACTION VALIDITY VERIFICATION USING BEHAVIORAL AND TRANSACTIONAL METADATA.
USPGPub No. US 20080040265 A1 by Rackley III; Brady Lee et al. discloses Methods and Systems For Making a Payment Via A Stored Value Card in a Mobile Environment.
USPGPub No. US 20030070080 A1 by Rosen, Sholom S. discloses Electronic-monetary system.
USPGPub No. US 20030187778 A1 by Sgaraglio, Michael L. et al. discloses Merchant application and underwriting systems and methods.
USPGPub No. US 20160224949 A1 by Thomas; Stefan et al. discloses TEMPORARY CONSENSUS SUBNETWORK IN A DISTRIBUTED NETWORK FOR PAYMENT PROCESSING.
USPGPub No. US 20110288685 A1 by Usem; Ruth B. discloses System for Storage of Articles in a Secured Area.

USPGPub No. US 20110066672 A1 by Zamarreno; Galder et al. discloses Transaction Sticky Load Balance Policies.
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        2/1/2022